Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 28, 2019

The Court of Appeals hereby passes the following order:

A19A1555. YVONNE A. WARD v. U.S. BANK NATIONAL ASSOCIATION.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Yvonne A. Ward appealed to the superior court, which
affirmed the issuance of a writ of possession in favor of plaintiff U.S. Bank National
Association. Ward filed an application for discretionary appeal from the superior
court’s order, which we denied. See Case No. A19D0009 (denied Aug. 16, 2018).1
Meanwhile, Ward filed a motion to stay or set aside the writ of possession, which the
superior court also denied. Ward then filed the instant direct appeal. We, however,
lack jurisdiction.
      The underlying subject matter of an appeal controls over the relief sought in
determining the proper appellate procedure. Radio Sandy Springs, Inc. v. Allen Road
Joint Venture, 311 Ga. App. 334, 335 (715 SE2d 752) (2011). Here, because Ward’s
motion seeking to stay or set aside the writ of possession originated in a de novo
appeal from a magistrate court decision, Ward was required to follow the
discretionary appeal procedures to obtain this Court’s review. See OCGA § 5-6-35
(a) (1); Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); Strachan v.
Meritor Mortgage Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995).




      1
       Ward initially filed her application for discretionary appeal in the Supreme
Court of Georgia, which transferred the application to this Court. See Case No.
S18D1400 (decided June 28, 2018).
      Ward’s failure to follow the proper appellate procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/28/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.